

Exhibit 10.45


Description of the Fiscal 2018 Annual Incentive Plan
The Compensation Committee (the "Compensation Committee") of the Board of
Directors (the "Board") of Black Box Corporation (the "Company") recommended
that the Board approve, and the Board approved, an annual incentive bonus plan
(the "FY18 Annual Incentive Plan") under the Black Box Corporation 2008
Long-Term Incentive Plan, as amended (the "2008 Plan"), for the fiscal year
ending March 31, 2018 ("Fiscal 2018"). The performance goals for the FY18 Annual
Incentive Plan are, as defined below, "adjusted operating margin," "organic
revenue" and "working capital/revenues."


"Adjusted operating margin" means operating income plus "Reconciling Items" (as
defined below); "organic revenue" means revenue excluding the impact of currency
changes and the impact of acquisitions or dispositions; and "working
capital/revenues” means certain current assets minus certain current liabilities
divided by revenue.


"Reconciling Items" means: (i) amortization of intangible assets, (ii) variance
to budget (operating and depreciation) related to the ERP migration as approved
by the Board in December 2016, (iii) restructuring expenses and (iv) for each of
the following items, unplanned amounts from: (a) any non-recurring or unusual
item with a cost in excess of $100,000, (b) asset write-up depreciation,
(c) acquisition-related expenses, (d) the impact of expenses, settlements,
judgments and fines associated with material legal matters ($500,000 or greater
per matter), (e) the effect of changes in tax laws or accounting principles
affecting results and (f) asset impairment.


The performance goals for the FY18 Annual Incentive Plan are weighted as
follows: adjusted operating margin and working capital/revenues each at 30% and
organic revenue at 40%. Payouts range from 50% to 200% of targeted annual bonus
depending upon the level of performance. Costs/benefits incurred due to
unplanned projects will not impact achievement of numbers.


The Compensation Committee retained negative discretion to decrease the amount
of any award earned under the FY18 Annual Incentive Plan.


The FY18 Annual Incentive Plan provides for certain quarterly payments. The
fourth quarter payment will not be made under the FY18 Annual Incentive Plan if
the Company’s adjusted operating margin percentage is below a minimum targeted
amount.






